Citation Nr: 1309670	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-42 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus (flat feet).  


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1945 to January 1947.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the October 2011 decision, the Board reopened the Veteran's claim of service connection for bilateral pes planus and remanded the underlying service connection issue for further evidentiary development.  Specifically, the Board requested that the RO provide the Veteran with appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice, and afford the Veteran a VA examination to determine the nature, extent, and etiology of the Veteran's bilateral pes planus.  In an October 2011 letter, the Appeals Management Center (AMC) provided the Veteran with an appropriate VCAA notice letter.  An examination was completed in November 2011, and copies of the VA examination report, as well as a July 2012 addendum opinion, have since been associated with the Veteran's claims file.  The AMC subsequently readjudicated the claim in the January 2013 Supplemental Statement of the Case (SSOC).  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, a remand of the Veteran's claim is necessary.  The Board regrets the delay caused by this remand.  However, following the receipt of additional evidence and a thorough review of the claims file, the Board finds that further development of this issue is necessary prior to a final adjudication of the claim.  Accordingly, and for the reasons set forth below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In the October 2009 substantive appeal, the Veteran requested a hearing at the RO in St. Petersburg before a current Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  A date for the hearing was scheduled on August 17, 2011 and a June 2011 letter notified the Veteran of the location, date, and time of his hearing.  

However, in statements dated in July 2011 and August 2011, the Veteran described his deteriorating health and cancelled his hearing request, explaining that it would be difficult for him to travel to the St. Petersburg RO in light of his current physical condition.  In a statement dated on August 2, 2011, the Veteran requested that his claims file be sent to the Board for adjudication of his appeal.  

Despite these statements, in a letter dated on August 30, 2011, the RO provided the Veteran with the option to appear and testify before a current VLJ either by live videoconference, or at the Board in Washington, D.C.  The Veteran was also given the option to withdraw his hearing request altogether and have his claims file forwarded to the Board.  The Veteran marked that he wished to testify before a VLJ by live videoconference, and in a subsequent statement, dated in September 2011 (and date stamped as received in September 2011), the Veteran requested a video conference hearing at a VA office close to him - preferably a VA office in West Palm Beach, Florida.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2012).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Consequently, a remand of the present appeal is necessary to afford the Veteran his requested hearing.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO should take appropriate steps to schedule the Veteran for his requested videoconference hearing before a VLJ at the St. Petersburg RO, or another appropriate VA facility that is within closer proximity to the Veteran's residence, if available.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



